NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0618n.06

                                           No. 08-6258
                                                                                       FILED
                          UNITED STATES COURT OF APPEALS                            Sep 17, 2010
                               FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk


JAMES A. SIGMON,                                         )
                                                         )
       Plaintiff-Appellee,                               )
                                                         )
v.                                                       )   On Appeal from the United States
                                                         )   District Court for the Eastern
APPALACHIAN COAL PROPERTIES, INC.,                       )   District of Tennessee
                                                         )
       Defendant-Appellant.                              )



Before: BOGGS, MOORE, and GIBSON, Circuit Judges.*

       BOGGS, Circuit Judge.        James A. Sigmon (“Sigmon”), the owner of numerous

coal-producing businesses, signed an agency agreement with Appalachian Coal Properties, Inc.

(“Appalachian”). The agreement specified that Appalachian would serve as the exclusive sales agent

for Sigmon’s businesses. Pursuant to the agreement, Appalachian contacted several potential

purchasers, including KST Consulting Acquisition Company, LLC (“KST”). KST’s representatives

eventually met with Sigmon to negotiate a sale, but no sale resulted. Following the meeting, Sigmon

terminated negotiations with KST and cancelled the agency agreement with Appalachian, notifying

Appalachian that no commissions would be paid. Appalachian subsequently demanded payment,

prompting Sigmon to file suit in the Eastern District of Tennessee. Sigmon’s suit sought a

declaratory judgment that he was not obligated to pay Appalachian for its efforts. Appalachian

       *
       The Honorable John R. Gibson, United States Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

counterclaimed on theories of breach of contract and unjust enrichment, arguing that it had procured

a ready, willing, and able purchaser and was therefore entitled to compensation. Sigmon moved for

summary judgment on Appalachian’s counterclaims, and Appalachian opposed. The district court

granted the motion and entered summary judgment. For the reasons set forth below, we now affirm

the district court’s ruling.

                               I. STATEMENT OF THE FACTS

        In 2004, Sigmon began to contemplate selling a number of his coal-producing business

entities. Sigmon consequently reached out to William “Ned” Connolly about brokering a sale of the

businesses on Sigmon’s behalf. Sigmon v. Appalachian Coal Props., LLC, No. 3:05-cv-00591, 2008
WL 4279867, at *1 (E.D. Tenn. Sept. 15, 2008). To perform this task, Connolly, along with two

other principals, formed Appalachian on March 17, 2004. Ibid.

        In August 2004, Sigmon and Appalachian entered an agency agreement, which named

Appalachian “as the exclusive agent of record for the sale of the [e]ntities.” This “agreement of

exclusivity” was voidable at Sigmon’s discretion with thirty days’ notice and was set to expire

automatically after six months, though the agreement also provided for that it was renewable at six-

month intervals. The commission structure outlined in the agreement was based upon the “[s]ale

[p]rice” of the entities, and the agreement specifically provided that “[a]ny offer to purchase taken

by the Broker shall be subject to approval by the Seller and it is understood that the Broker will not

obligate or commit the Seller to the sale of the Entities without the express authorization and

direction of the Seller.”



                                                -2-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

        Once the agency agreement was in place, Appalachian contacted a number of potential

buyers, among whom was KST Consulting Acquisition Company, LLC (“KST”). Sigmon, 2008 WL
4279867, at *1. However, on September 29, 2004, Sigmon terminated the agency agreement

pursuant to its terms. Ibid. Appalachian contends that, on October 5, 2004, Connolly, accompanied

by another of Appalachian’s principals, met with Sigmon to discuss reinstatement of the agency

agreement. Ibid. This meeting allegedly resulted in limited reinstatement of the agency agreement,

with Appalachian receiving permission to continue negotiations with KST and other potential buyers

who had previously expressed interest. Ibid. Appalachian was no longer permitted to open

negotiations with new prospective buyers without first obtaining Sigmon’s consent. Ibid. Sigmon

concedes that the agency agreement was thus modified and put back in place and that a revised

commission structure was negotiated in January 2005. Ibid.

       Following reinstatement of the agency agreement, Appalachian resumed discussions with

KST, eventually arranging for a face-to-face meeting between Sigmon and KST to negotiate the sale

of Sigmon’s businesses. Ibid. On March 9, 2005, Sigmon, KST, and Appalachian met in Knoxville,

Tennessee, where Appalachian “contends the parties reached an agreement on all essential terms of

the sale.” Ibid. The terms of that oral agreement allegedly included the following: (1) “$70 million

sale price”; (2) “[r]efundable payment of $2 million into escrow”; (3) “[shortened] due diligence

evaluation”; (4) “[c]onfidentiality of Sigmon’s records”; (5) “[a]greement to cooperate and use

commercially reasonable efforts to close the deal within a certain period of time”; and (6) “[revision

of] a letter of intent and escrow agreement to reflect these terms.” Appellant’s Br. at 6. “Sigmon

denies that any agreement was reached on March 9, 2005.” Sigmon, 2008 WL 4279867, at *1.

                                                -3-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

       On March 10, 2005, KST’s attorney sent Sigmon a revised letter of intent for his signature.

Appellant’s Br. at 6. The letter of intent provided:

       Unless and until a definitive asset purchase agreement (the “Definitive Agreement”)
       is signed and except as otherwise expressly provided in this letter, neither KST nor
       Sellers [i.e., Sigmon] shall be obligated to complete the transactions contemplated
       by this letter, and it is not intended and shall not create a binding contract upon any
       party, a commitment letter or an agreement to agree. However, KST and Sellers
       agree to be bound by the terms and conditions of Paragraphs 7, 8, 9 and 11 and to
       negotiate the terms of the Definitive Agreement in good faith. The parties agree to
       cooperate and use commercially reasonable efforts to execute a Definitive Agreement
       by April 15, 2005.

Sigmon did not sign the letter of intent and apparently has not sold the businesses to KST or any

other buyer. Sigmon, 2008 WL 4279867, at *2.

       On March 16, 2005, Sigmon sent a letter to KST announcing his intention to terminate

negotiations. Ibid. That same day, Sigmon issued a second letter for the purpose of apprising “all

contractors, vendors and other parties who seek to do business with [him]” of certain policies “that

have been adopted.” The letter stated:

       The Sigmon Group does not enter into or honor verbal agreements and requires that all
       contracts or agreements and requires that all contracts or agreements with any member of the
       Sigmon Group be in written form and executed by either James A. Sigmon or Charles
       Sigmon in order to be binding on any member of the Sigmon group.

The letter concluded by indicating that “verbal discussions, negotiations, conversations,

understandings or tentative agreements . . . should not be construed or considered to be a binding

contract.”

       On December 30, 2005, Sigmon, in response to demands from Appalachian for payment of

commissions stemming from the KST negotiations, filed an action in the United States District Court


                                                -4-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

for the Eastern District of Tennessee, “seeking a declaratory judgment that Sigmon was not obligated

to pay [Appalachian].” Appellee’s Br. at 2.         Appalachian answered Sigmon’s complaint on

February 21, 2006, filing a counterclaim that alleged breach of contract and, in the alternative, unjust

enrichment. Sigmon replied to Appalachian’s counterclaim on March 13, 2006, and, on May 10,

2006, moved for both dismissal and judgment on the pleadings.

        Prior to the court’s ruling on Sigmon’s motions, a Rule 26(f) meeting was held on November

10, 2006, setting a discovery deadline of November 17, 2007. The district court subsequently

dismissed the aforementioned motions on January 25, 2007, noting that, “[t]he issues raised by

Sigmon are more properly considered on a motion for summary judgment after the parties have had

an opportunity to conduct discovery and develop the evidence.”

        On November 26, 2007, Sigmon filed a motion for summary judgment. On June 23, 2008,

the district court ordered Appalachian to respond to the motion by August 1, 2008. Appalachian

subsequently filed a Rule 56(f) motion, requesting additional time to procure affidavits from KST

principals Scott Tepper and Marc Merritt. The district court granted Appalachian’s Rule 56(f)

motion, extending the response deadline until August 7, 2008.

        On August 28, 2008, following Appalachian’s response to Sigmon’s motion for summary

judgment, Magistrate Judge H. Bruce Guyten conducted a telephone conference with the parties to

resolve a discovery dispute. The conference dealt with “interrogatories and requests for production

of documents sent by [Appalachian] to [Sigmon].” Appalachian premised its discovery requests on

the “theory that maybe [Sigmon] ‘pulled the plug’ on the deal, because due diligence by the buyer

would have revealed that the plaintiff made misrepresentations to the buyer about the assets which

                                                 -5-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

were the subject of the purported sale.” Because fraud must be pleaded with specificity, the

Magistrate Judge concluded that Appalachian had “served broad discovery requests about financial

matters which are not relevant to any claim or allegation in the proceedings.” The Magistrate Judge

issued an order explaining his conclusions and indicating that, “if [Appalachian] takes exception to

this finding, [Appalachian] has leave to file a motion to compel.” This order was later adopted by

the district court in its opinion. Sigmon, 2008 WL 4279867, at *4.

        On September 15, 2008, the district court granted Sigmon’s motion for summary judgment.

The court dismissed Appalachian’s breach of contract claim on the grounds that, “[w]ithout a sale

or even an agreement of sale, [Appalachian] has no claim to commissions,” and that “there was no

contract of sale and no sale to KST or to any other entity.” Id. at *3. The court based its ruling on

the agency agreement’s plain recitation “that [Appalachian] is entitled to receive commissions based

upon a Sale Price” and “that ‘any offer to purchase taken by [Appalachian] shall be subject to

approval by [Sigmon] . . . .” Ibid. The court also observed that the letter of intent “plainly states that

there is no agreement between Sigmon and KST” and that “Sigmon’s affidavit states that no

agreement with KST was reached at the March 9 meeting, or at any other time.” Ibid. Though

Appalachian submitted “the declaration of Scott Tepper with KST, who states that the parties made

a verbal agreement at the meeting,” the court rejected the sufficiency of this evidence, noting that

“Tepper’s declaration is contradicted by the terms of the Letter of Intent which was drafted by KST’s

attorneys.” Ibid.

        The district court also dismissed Appalachian’s unjust-enrichment claim, concluding that

“there is a contract (the [a]gency [a]greement) between Sigmon and [Appalachian] that relates to the

                                                  -6-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

subject matter of the unjust enrichment claim.” Ibid. In the alternative, the court stated that

“[Appalachian] conferred no benefit upon Sigmon,” finding that Appalachian had proffered no

evidence to the contrary. Id. at 4.

        Lastly, the district court dismissed Appalachian’s assertion that, because Appalachian was

afforded insufficient opportunity for discovery, Sigmon’s motion was unripe for decision. Ibid. The

district court determined that, “[b]ecause [Appalachian] has not shown that further discovery would

aid the court in resolving the pending motion for summary judgment, the court finds that the motion

is ripe for decision.” Ibid.

        This timely appeal followed.

                                  II. STANDARDS OF REVIEW

        “We review a district court’s grant of summary judgment de novo.” White v. Baxter

Healthcare Corp., 533 F.3d 381, 389 (6th Cir. 2008). Summary judgment is appropriate only “if the

pleadings, the discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(c). The presence of a genuine issue of material fact is established when “there are

disputes over facts that might affect the outcome of the suit under governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Conversely, if “the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”

Matsushita Elec. Indus. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        With respect to the district court’s discovery rulings, the appropriate standard of review is

abuse of discretion. See, e.g, United States v. White, 563 F.3d 184, 190 (6th Cir. 2009) (“We review

                                                   -7-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

the district court’s discovery ruling for abuse of discretion.”); Green v. Nevers, 196 F.3d 627, 632

(6th Cir. 1999) (“Rulings concerning the scope of discovery are generally reviewed for abuse of

discretion.”). “This [c]ourt will find an abuse of discretion when it is ‘firmly convinced’ that the

district court committed a clear error.” Stampley v. State Farm Fire & Cas. Co., 23 F. App’x 467,

470 (6th Cir. 2001) (quoting Polk v. Yellow Freight Sys., Inc., 876 F.2d 527, 532 (6th Cir. 1989)).

                                 III. BREACH OF CONTRACT

       We begin with Appalachian’s breach-of-contract claim. In Tennessee, a broker has generally

satisfied his contractual obligations under an agency agreement, thus entitling him to commissions,

“when he procures a purchaser who is . . . ready, willing and able to buy on the seller’s terms.” Parks

v. Morris, 914 S.W.2d 545, 548 (Tenn. Ct. App. 1995); see also Cheatham v. Yarbrough, 15 S.W.
1076, 1076 (Tenn. 1891).1 In the typical case, the broker prevails by showing that the seller and the

buyer have entered into a contract of sale. See, e.g., Smithwick v. Young, 623 S.W.2d 284, 291

(Tenn. Ct. App. 1981); see also Parker v. Walker, 8 S.W. 391, 392 (Tenn. 1888) (holding that, for

a broker to recover, “the seller and the purchaser must be bound to each other in a valid contract”).

However, there is relatively recent case law suggesting that a contract of sale is not a prerequisite

to broker recovery. See Loventhal v. Noel, 265 S.W.2d 891, 893 (Tenn. 1954) (“The question is not

whether or not there was a valid contract of sale between the [buyers] and the [sellers] but whether

or not the [broker] is entitled to commissions”) (internal quotation marks omitted); Pacesetter



       1
         Of course, this rule is merely a default, and a broker’s duties may be enlarged or diminished
by the specific terms of a given brokerage agreement. See Parker v. Walker, 8 S.W. 391, 392 (Tenn.
1888).

                                                 -8-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

Props., Inc. v. Hardaway, 635 S.W.2d 382, 388 (Tenn. Ct. App. 1981). For purposes of the present

analysis, we will assume that a contract of sale, while sufficient, is not always necessary to show that

a buyer has been procured.

A. The Existence of an Oral Sales Agreement

        Appalachian’s first argument is that the evidence creates a genuine issue of material fact as

to whether Sigmon and KST entered into an oral sales agreement at the meeting on March 9, 2005.

Under Tennessee law, “[o]ral contracts are enforceable, but persons seeking to enforce them must

prove mutual assent to the terms of the agreement, and must also demonstrate that the terms of the

contract are sufficiently definite to be enforceable.” Castelli v. Lien, 910 S.W.2d 420, 426–27 (Tenn.

Ct. App. 1983). Naturally, proof of mutual assent and definite terms may be made through witness

testimony. See, e.g., Davidson v. Holtzman, 47 S.W.3d 445, 454 (Tenn. Ct. App. 2000) (“[T]he only

evidence presented at trial regarding the parties’ agreement was the testimony of the parties and their

correspondence after the agreement was allegedly made.”); Frizzell v. Frizzell, No. 03A01-9709-CH-

00387, 1998 WL 481977, at *4 (Tenn. Ct. App. 1998) (“In the instant case, the complaint alleges,

and [the] testimony, if believed, makes out, an oral agreement.”).

        To establish the existence of an oral sales agreement, Appalachian offers the affidavits of

William Connolly, one of Appalachian’s managers, and Scott Tepper, one of KST’s principals. Both

Connolly and Tepper aver that they were present at the March 9, 2005 meeting. According to their

affidavits, the meeting resulted in “[a]n agreement on all essential terms of a sale on Mr. Sigmon’s

terms.” Connolly Aff. at ¶ 12. Connolly and Tepper claim that the terms were as follows: “(1) a sale

price of $70,000,000; (2) a refundable payment of $2,000,000 into escrow; (3) a short Due Diligence;

                                                 -9-
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

(4) confidentiality of Mr. Sigmon’s records; and (5) an agreement to cooperate and use commercially

reasonable efforts to close on the deal within a certain period of time.” Tepper Aff. at ¶ 6.

       However, the affidavits are of little value to the present inquiry. While an affidavit may

certainly be sufficient to establish a genuine issue of material fact, see Courtney v. Biosound, Inc.,

42 F.3d 414, 418 (7th Cir. 1994) (“The nonmoving party’s own affidavit . . . can constitute

affirmative evidence to defeat a summary judgment motion.”), that is not the case if the affidavit

contains only conclusory allegations and naked conclusions of law, see Galindo v. Precision Am.

Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (“[U]nsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either support or defeat a

motion for summary judgment.” (citing C. Wright, A. Miller, & M. Kane, Federal Practice and

Procedure § 2738 (1983))). Here, the affidavits are entirely devoid of details, asserting only that a

sales agreement was reached. Whether an agreement is reached is a legal conclusion that must be

determined on the basis of specific facts. For example, a court might conclude that a contract had

been formed if it were averred that Sigmon said, “I agree to sell on these particular terms; it’s a done

deal.” No such facts are present in this case. Given this dearth of specifics, it cannot be said that

the affidavits offer anything beyond conclusory allegations and bald conclusions of law. Therefore,

the affidavits alone are insufficient to create a genuine issue of material fact as to the existence of

an oral sales agreement.

       Nor is there anything else in the record that might give rise to a legitimate dispute. There is,

of course, the draft letter of intent, but the letter, revised by the putative buyer after the crucial

meeting, clearly states that “neither KST nor [Sigmon] shall be obligated to complete the

                                                 - 10 -
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

transactions contemplated by this letter, and it is not intended to constitute and shall not create a

binding contract.” There is also the March 16, 2005 letter from Sigmon, which indicates that

Sigmon does not enter into verbal agreements and that any “tentative agreements” should not be

construed as binding. While one might look at this second letter and infer that Sigmon had at one

time in the past entered into verbal agreements, the letter offers no indication of when such

agreements might have been reached, with whom, or on what terms. We therefore hold that the

March 16, 2005 letter is insufficient to create a genuine dispute as to the existence of a contract of

sale. Accordingly, the district court properly granted summary judgment on the issue of whether

Sigmon agreed to sell the coal businesses.

B. Ready, Willing, & Able Buyer

       Appalachian’s next argument is that, even in the absence of an oral sales agreement, there

is nonetheless a genuine issue of material fact as to whether KST was a ready, willing, and able

buyer. As noted above, we will assume that a broker may recover in the absence of a contract of

sale. What is clear, however, is that the broker must show that the prospective purchaser—in this

case KST—was ready, willing, and able buy on the seller’s terms. Parks v. Morris, 914 S.W.2d at

548. That entails showing (1) what the terms were and (2) that they originated with and were

approved by the seller.

       To do so, Appalachian points again to the affidavit of Scott Tepper, who avers that, “[o]n

March 15, 2005, KST communicated directly with Mr. Sigmon and indicated that we were ready,

willing, and able to buy Mr. Sigmon’s businesses on Mr. Sigmon’s terms.” Tepper Aff. at ¶ 9. The

affidavit also states that, “[e]ven after receiving [word that Sigmon was not prepared to sell], KST

                                                - 11 -
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

remained ready, willing, and able to purchase his businesses pursuant to the terms set by Mr. Sigmon

and agreed upon at the March 9, 2005 meeting.” Id. at ¶ 11.

       Again, however, the Tepper affidavit falls short of establishing a disagreement as to material

facts sufficient to prevent summary judgment. Nowhere in the Tepper affidavit is there any specific

indication that Sigmon said, for example, “These particular terms are the terms on which I will sell

my companies.” The affidavit simply states that the terms described in the draft letter of intent

(which indicates that no agreement was reached) were Sigmon’s. That statement is conclusory and

represents an ultimate legal conclusion, not a specific fact from which a legal conclusion may be

derived. See Galindo, 754 F.2d at 1216. Appalachian points to nothing else in the record that might

furnish the specific factual basis necessary to conclude that Sigmon had accepted, endorsed,

proposed, or requested the terms discussed at the meeting and embodied in the draft letter of intent.

Thus, we conclude that summary judgment is proper on Appalachian’s breach-of-contract claim.

                                  IV. UNJUST ENRICHMENT

       We now turn to Appalachian’s claim of unjust enrichment. “[O]ne of the underlying

requirements for stating an unjust enrichment claim is that there be no valid and enforceable contract

between the parties.” Daugherty v. Sony Elecs. Inc., No. E2004-02626-COA-R3-CV, 2006 WL
197090 (Tenn. Ct. App. Jan. 26, 2006); see also Whitehaven Cmty. Baptist Church v. Holloway, 973
S.W.2d 592, 596 (Tenn. 1998) (“Courts will impose a contractual obligation under an unjust

enrichment theory when . . . there is no contract between the parties or a contract has become

unenforceable or invalid[.]”). Stated differently, if there is a contract between the parties, there is

no need for a quasi-contractual theory of recovery.

                                                - 12 -
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

        In this case, Sigmon concedes that the agent-principal relationship between the parties was

governed by the agency agreement. See Pl’s. Mot. for J. on the Pleadings 9 (“Appalachian plainly

alleges, and Sigmon admits, that Appalachian and Sigmon entered into a contract—the [a]gency

[a]greement.”). Thus, as a matter of law, Appalachian is barred from recovery under the quasi-

contractual theory of unjust enrichment. Accordingly, the district court did not err in granting

summary judgment on Appalachian’s unjust-enrichment claim.

                                          V. DISCOVERY

        Our final task is to determine whether the district court abused its discretion in denying

Appalachian’s request for discovery relating to Sigmon’s reasons for refusing to consummate a sale

with KST. Under Federal Rule of Civil Procedure 26(b)(1), “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense . . . .” Given Rule

26(b)(1)’s clear focus on relevance, “[a] district court does not abuse its discretion in denying

discovery when the discovery requested would be irrelevant to the underlying issue to be decided.”

Green, 196 F.3d at 632; see also Elvis Presley Enters. v. Elvisly Yours, Inc., 936 F.2d 889, 894 (6th

Cir. 1991) (“The District Court did not abuse its discretion in limiting discovery on this issue, which

is not relevant in this case.”).

        Appalachian claims that, in this case, the impetus for Sigmon’s refusal to sell was relevant,

as “the seller’s reason [for refusing to make a contract of sale] is an element of proof” in establishing

a claim for breach of an agency agreement. Appellant’s Br. at 26. But Appalachian’s argument is

incorrect; a broker need only show a seller’s “refusal” to consummate a sale to make out a breach

of contract claim. See Cheatham, 15 S.W. at 1076. The motive for such refusal is irrelevant.

                                                 - 13 -
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

Appalachian erroneously infers from Gatlinburg Real Estate Co. v. Booth, 651 S.W.2d 203 (Tenn.

Ct. App. 1983), that it must demonstrate that Sigmon’s refusal to sell was unjustified. However, the

Gatlinburg court clearly indicted that it is the seller who must “establish a valid reason for refusing

to close the sale” if he wishes to escape liability. Id. at 205. Thus, because Appalachian was not

required to demonstrate Sigmon’s reasons for refusal, Appalachian’s discovery requests were

properly viewed as irrelevant, and the district court did not abuse the considerable discretion it

enjoys in matters related to discovery.

        Appalachian also argues that summary judgment was premature because the district court

failed to consider fully “an affidavit from [Appalachian’s] attorney [filed in conjunction with

Appalachian’s Rule 56(f) motion] that informed the trial court of Sigmon’s discovery abuses.”

Appellant’s Br. at 28. Again, however, the trial court’s decision is subject to review only for abuse

of discretion. See, e.g., Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993). Furthermore, in the

context of Rule 56(f) motions, “[i]f the plaintiff makes only general and conclusory statements in

his affidavit regarding the needed discovery . . . it is not an abuse of discretion for the district court

to deny the request.” Cardinal v. Metrish, 564 F.3d 794, 797-98 (6th Cir. 2009).

        The affidavit at issue, which contains references to Sigmon’s “fail[ure] to provide proper

Discovery Responses” and “numerous evasive and incomplete answers to . . . interrogatories,”

provides little by way of specific information that Appalachian hopes to glean.                   Indeed,

Appalachian’s attorney suggests that additional discovery would simply “provide further information

to establish genuine issues of material fact.” As a consequence, the district court was well within



                                                  - 14 -
No. 08-6258
Sigmon v. Appalachian Coal Properties, Inc.

its discretion in concluding that “[Appalachian] has not shown that further discovery would aid the

court in resolving the pending motion for summary judgment. Sigmon, 2008 WL 4279867, at *4.

                                      VI. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s grant of summary judgment.




                                              - 15 -